EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of April 4, 2014, is made by
and among Black River Petroleum Corp a Company organized under the laws of
Nevada (the “Company”), and Tim Gognat (the “Employee”). Each of the Company,
and the Employee are referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company wishes to employ the Employee as its Exploration Manager,
and the Employee wishes to accept such employment, on the terms set forth below,
effective as of April 4, 2014 (“Effective Date”);

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1.                  Duties. During the Term hereof, the Employee shall be
employed by the Company as its Exploration Manager. Employees specific
responsibilities shall include, but shall not be limited to: (i) liaising with
the CEO and Advisors to the Company to create an exploration plan for the
Company’s properties (ii) reviewing exploration data (iii) overseeing
contractors (iv) sourcing competitive quotes from contractors (v) conferring
with various consultants whom the company shall employ from time to time (vi)
assist in building the Company’s land position, as required.

 

2.                  Compensation.

 

(a)                Compensation. Employee shall be entitled to receive: One
hundred and fifty thousand (150,000) shares of the Company’s common stock, par
value $0.00001 per share (the “Common Stock”), on the Effective Date. This
Common Stock is issued at zero cost to the Employee and as at the Effective Date
had a current market value of fifty-one cents ($0.51) per share. If, prior to
the six-month anniversary of the Effective Date, the Employee has given or
received notice pursuant to Section 8 of this Agreement, then one hundred
thousand (100,000) shares of Common Stock shall be surrendered back to the
Company, via post, within ten working days. The Employee acknowledges and agrees
that the Common Stock may not be transferred absent such registration or
pursuant to an exemption from registration and agrees not to transfer one
hundred thousand (100,000) shares of Common Stock until the six-month
anniversary of the Effective Date.

 

(b)               Day Rate. Employee agrees to provide exploration management
services at a rate of one thousand dollars ($1,000) per day. It is envisaged
exploration management services will be provided for (5) five days per month /
(60) sixty days per annum. For purposes of this paragraph, a day of exploration
management services is eight (8) hours.

 

(c)                Reimbursements. The Company shall reimburse Employee for
reasonable travel, legal and other expenses Employee incurs in connection with
and arising from this Agreement and the performance of the duties and
responsibilities. To obtain reimbursement, Employee shall submit to the
President of the Company, or his or her designee, an invoice describing services
rendered and expenses incurred under this Agreement. All expenses over $500.00
must be approved in writing by the Client prior to incurring such expenses. The
Company shall pay to Employee invoiced amounts within fifteen (15) days after
the date of invoice.

 

 

 



 

3.                  Term.

 

(a)                The Company hereby employs the Employee, and the Employee
hereby accepts such employment, for an initial term commencing as of the
Effective Date and continuing through April 4, 2015, unless sooner terminated
(the “Initial Term”), with such employment to continue for successive one-year
periods in accordance with the terms of this Agreement (subject to termination
as aforesaid) unless either Party notifies the other Party of non-renewal in
writing prior to one month before the expiration of the initial term and each
annual renewal, as applicable. (The period during which the Employee is employed
hereunder being hereinafter referred to as the “Term”).

 

(b)               The Term may be extended for such periods (the “Renewal
Term(s)”) as the parties may mutually agree on or before the scheduled
expiration of the Term. To be effective, any such agreement to extend the term
of the Agreement for a renewal term must be by mutual consent in writing prior
to the scheduled expiration of the Term, signed by Consultant and Company. If no
such agreement is reached, this Agreement shall expire as of the end of the
Term.

 

4.                  Termination of Employment.

 

(a)                The Company may voluntarily terminate this Agreement during
the Term by providing the Employee with a minimum thirty (30) day’s advance
written notice.

 

(b)               The Employee may voluntarily terminate this Agreement during
the Term by providing the Company with a minimum thirty (30) day’s advance
written notice. Following receipt of such written termination, the Company may
in its sole discretion, terminate Employee’s retention at any time during that
period, and compensate Consultant for the remainder of that period.

 

5.                  Non-Exclusive Employment. Employee’s engagement by the
Company under this Agreement is a non-exclusive employment. During the Term,
Employee shall have the right, without prior notice to the Company, to be
engaged by other Companies, as long as there is no conflict of interest and said
other Companies do not compete with Company.

 

6.                  Covenants of the Employee.

 

(a)                Confidentiality. During the Term, the Company has and will
continue to provide Employee with access to, and may confide in him,
information, business methods and systems, techniques and methods of operation
developed at great expense by the Company and which are assets of the Company.
Employee recognizes and acknowledges that: (i) all Confidential Information
(defined below) is the property of the Company and is unique, extremely valuable
and developed and acquired by great expenditures of time, effort and cost; (ii)
the misuse, misappropriation or unauthorized disclosure by Employee of the
Confidential Information would constitute a breach of trust and would cause
serious irreparable injury to the Company; and (iii) it is essential to the
protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret and that
Employee not disclose the Confidential Information to others or use same to his
own advantage or to the advantage of others. Accordingly, Employee shall not,
during the Term or thereafter, directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity, or use
on his own behalf, any confidential and proprietary information of the Company,
including, but not limited to, information relating to exploration programs,
strategic plans, proprietary data, costs, investment strategies or the business
affairs and financial condition of the Company, or any of the Company’s business
methods, systems, marketing materials (collectively “Confidential Information”),
except for (i) such disclosures where required by law, but only after written
notice to the Company detailing the circumstances and legal requirement for the
disclosure; or (ii) as authorized during the performance of Employee’s duties
for such use or purpose as are reasonably believed by Employee to be in the best
interests of the Company. At any time, upon request, Employee shall deliver to
the Company all of its property including, but not limited to, its Confidential
Information (whether electronically stored or otherwise) which are in his
possession or under his control. Property to be returned includes, but is not
limited to, notebook pages, documents, records, prototypes, client files,
drawings, electronically stored data, computer media or any other materials or
property in Employee’s possession.

 

2

 



(b)               Noninterference. During the Term and for a period of one (1)
year following the end of the Term (the “Restricted Period”), for whatever
reason, he will not, directly or indirectly, for himself or on behalf of any
third party, at any time or in any manner persuade, induce, solicit, influence
or attempt to influence, or cause any person who is an employee of the Company
to terminate his or her relationship with the Company or refer any such employee
to anyone, without prior written approval from the Company;

 

(c)                Remedies Cumulative and Concurrent. The rights and remedies
of the Company as provided in this Section 8 shall be cumulative and concurrent
and may be pursued separately, successively or together, at the sole discretion
of the Company, and may be exercised as often as occasion therefor shall arise.
The failure to exercise any right or remedy shall in no event be construed as a
waiver or release thereof.

 

(d)               Employee’s Authorization. Employee authorizes the Company to
inform any third parties, including future employers, prospective employers and
the Company’s clients or prospective clients, of the existence of this Agreement
and his obligations under it.

 

(e)                Survivability. The provisions of this Section 8shall survive
the cessation of Employee’s employment for any reason, as well as the expiration
of this Agreement at the end of its Term or at any time prior thereto.

 

(f)                Definition of Company. For purposes of this Section 8, the
term “Company” shall include the Company and any of its parents, subsidiaries,
affiliates or any related companies including their respective successors and
assigns.

 

7.                  Other Provisions.

 

3

 



(a)                Severability. The Employee acknowledges and agrees that (i)
he has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects. If it is determined that any of the
provisions of this Agreement or any part thereof, including, without limitation,
any of the Restrictive Covenants, is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

(b)               Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Restrictive
Covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

(c)                Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.(d)                

 

(e)                Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

(f)                Entire Agreement. This Agreement contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

 

4

 



(g)               Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the Parties or, in the case of a waiver,
by the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

(h)               Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, heirs (in the case
of the Employee) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

(i)                 Withholding. The Company shall be entitled to withhold from
any payments or deemed payments any amount of tax withholding it determines to
be required by law.

 

(j)                 Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, permitted
assigns, heirs, executors and legal representatives.

 

(k)               Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Section 8 and any other provisions of this
Agreement expressly imposing obligations that survive termination of Employee’s
employment hereunder, and the other provisions of this Section 9 to the extent
necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Employee’s employment
hereunder.

 

(l)                 Existing Agreements. The Employee represents to the Company
that he is not subject or a Party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

(m)             GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEVADA.

 

(n)               Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WANES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signatures follow on next page]

 

 

5

 



 

IN WITNESS WHEREOF, Company and the Employee have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

 

 

 

 

COMPANY: BLACK RIVER PETROLEUM CORP.     By:   Name: ALEXANDER STANBURY Title:
President


 

 

EMPLOYEE:               Name:

TIM GOGNAT

Title: Exploration Manager 

         


 

 

 

 

6

 



 

